Citation Nr: 1144177	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  07-40 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for acute and subacute peripheral neuropathy, right lower extremity.  

2.  Entitlement to service connection for acute and subacute peripheral neuropathy, left lower extremity.  

3.  Entitlement to service connection for acute and subacute peripheral neuropathy, right upper extremity.  

4.  Entitlement to service connection for acute and subacute peripheral neuropathy, left upper extremity.  

5.  Entitlement to service connection for a left shoulder disability.  

6.  Entitlement to service connection for degenerative joint disease of the right shoulder.  

7.  Entitlement to service connection for chloracne of the face and groin.  

8.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected post-traumatic stress disorder (PTSD).  

9.  Entitlement to an increased rating for eczematous dermatitis, currently evaluated as 30 percent disabling.  

10.  Entitlement to an effective date earlier than August 19, 2003, for the grant of service connection for tarsometatarsal arthrosis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968 and from October 1969 to December 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September and November 2006 and December 2008 decisions rendered by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA). 

In the September 2006 decision, the RO implemented a May 2006 Board decision that granted service connection for bilateral tarsometatarsal arthrosis, effective August 19, 2003.  In the November 2006 decision, the RO, in pertinent part, denied a disability rating in excess of 30 percent for eczematous dermatitis.  

In the December 2008 decision, the RO denied the claims for service connection for acute and subacute peripheral neuropathy of the upper and lower extremities, denied reopening the claim of service connection for a left shoulder disability, denied service connection for a right shoulder condition, chloracne of the face and groin and for erectile dysfunction.  

As regards the left shoulder disability, in the December 2008 decision, the RO advised the Veteran that the claim was previously denied in an unappealed December 2005 decision.  The RO found that new and material evidence had not been received to reopen the previously denied claim.  The Board, however, can find no evidence of a previously denied claim and thus will consider the issue on the merits.  

The issue of entitlement to service connection for erectile dysfunction, claimed as secondary to medication prescribed to treat PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran does not have peripheral neuropathy affecting the right lower extremity, nor was peripheral neuropathy manifest to a compensable degree within one year of his presumed exposure to herbicide agents.  

2.  The Veteran does not have peripheral neuropathy affecting the left lower extremity, nor was peripheral neuropathy manifest to a compensable degree within one year of his presumed exposure to herbicide agents.  

3.  The Veteran does not have peripheral neuropathy affecting the right upper extremity, nor was peripheral neuropathy manifest to a compensable degree within one year of his presumed exposure to herbicide agents.  Symptoms of numbness, weakness, and loss of reflexes have been attributed to carpal tunnel syndrome.  

4.  The Veteran does not have peripheral neuropathy affecting the left upper extremity, nor was peripheral neuropathy manifest to a compensable degree within one year of his presumed exposure to herbicide agents.  Symptoms of numbness, weakness, and loss of reflexes have been attributed to carpal tunnel syndrome.  

5.  While the Veteran has osteoarthritis of the left shoulder, a left shoulder condition was not manifest until many years following discharge from active duty and is not etiologically related to military service.    

6.  While the Veteran has osteoarthritis of the right shoulder, a right shoulder condition was not manifest until many years following discharge from active duty and is not etiologically related to military service.    

7.  The Veteran does not have chloracne, nor was chloracne manifest to a compensable degree within one year of service discharge.  Other than service-connected eczematous dermatitis, the Veteran's currently diagnosed skin disorders are not etiologically related to military service to include herbicide agent exposure. 

8.  Eczematous dermatitis results in skin disease affecting 30 percent of his body, requires treatment with topical creams and does not require constant or near-constant systemic therapy during any 12 month period on appeal.  

9.  A disability manifested by tarsometarsal arthrosis was first found on VA examination in August 19, 2003.   

CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right lower extremity is not due to disease or injury that was incurred in or aggravated by service; and peripheral neuropathy of the lower extremities may not be presumed to be due to any herbicide exposure therein.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011). 

2.  Peripheral neuropathy of the left lower extremity is not due to disease or injury that was incurred in or aggravated by service; and peripheral neuropathy of the lower extremities may not be presumed to be due to any herbicide exposure therein.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

3.  Peripheral neuropathy of the right upper extremity is not due to disease or injury that was incurred in or aggravated by service; and peripheral neuropathy of the lower extremities may not be presumed to be due to any herbicide exposure therein.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).  

4.  Peripheral neuropathy of the left upper extremity is not due to disease or injury that was incurred in or aggravated by service; and peripheral neuropathy of the lower extremities may not be presumed to be due to any herbicide exposure therein.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

5.  Degenerative joint disease of the left shoulder was not incurred in or aggravated during active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A §§ 1110, 1112, 1131 (West 2002); 38 C.F.R §§ 3.303, 3.307, 3.309 (2011).

6.  Degenerative joint disease of the right shoulder was not incurred in or aggravated during active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A §§ 1110, 1112, 1131 (West 2002); 38 C.F.R §§ 3.303, 3.307, 3.309 (2011).

7.  A skin disorder, claimed as chloracne, was not incurred in or aggravated during active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A §§ 1110, 1112, 1131 (West 2002); 38 C.F.R §§ 3.303, 3.307, 3.309 (2011).

8.  The criteria for an award of a disability rating in excess of 30 percent for eczematous dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2011).  

9.  The criteria for an effective date prior to August 19, 2003, for the grant of service connection for bilateral tarsometatarsal arthrosis are not met.  38 U.S.C.A. §§ 5101, 5110(a) (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.156, 3.159, 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In July 2005, April 2008, and October 2008 letters issued prior to the adjudication of the claims, VA satisfied these criteria.  In the letter, the RO advised the Veteran of the basic criteria for service connection and for increased rating claims, and explained VA's duties to assist him in obtaining evidence relevant to the claims.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran identified VA outpatient treatment records and those records have been obtained.  He has not identified other existing relevant evidence that is not associated with the claims file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded a VA skin examination in August 2005 to obtain evidence as to the current severity of the service-connected dermatitis disability.  While the examination was conducted several years ago, there is no indication that the disability has worsened; thus, the examination is adequate for rating purposes.  He has not been afforded a VA examination in connection with the other claims, however, none is required.  As set forth below, there are numerous VA outpatient treatment records that document treatment for various disabilities.  They do not show, however, a disability manifested by peripheral neuropathy or chloracne.  The record does not include evidence indicating a relationship between a shoulder disability and service.  Finally, as to the rating for service-connected dermatitis condition, there are contemporaneous VA outpatient treatment records which provide information sufficient to rate the service-connected disability.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.  

II.  Service Connection Claims 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Veteran served as a communication specialist in Vietnam and is the recipient of the Vietnam Service medal.  Service connection is in effect for PTSD, rated as 100 percent disabling, based on the Veteran's exposure to stressful experiences in service.  (See December 1991 Rating Decision.)  

As discussed below, he alleges that peripheral neuropathy and chloracne are secondary to exposure to Agent Orange.  

The Veteran served in Vietnam and is presumed to have been exposed to herbicide agents, such as Agent Orange.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2010) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2010) are also satisfied: AL Amoidosis; Chloracne or other acneform disease consistent with chloracne; Type 2 Diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft- tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The terms "soft tissue sarcoma" includes malignant schwannoma.  38 C.F.R. § 3.309(e) and Note (1) (2011).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

The term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e).  

A.  Acute and Subacute Peripheral Neuropathy 

The Veteran claims that he has acute or subacute peripheral neuropathy as a result of exposure to herbicides in Vietnam.  As to each extremity, he describes the condition as resulting in symptoms of numbness, tingling, prickly feeling, burning, and loss of reflexes.  (See e.g.VA Form 9, received in June 2009.)  In an October 2008 statement, the Veteran indicated that the symptoms began two years prior.  

The Board has reviewed the evidence of record, but finds that the preponderance of the evidence is against the claims.  First, regarding whether herbicide exposure resulted in his claimed disability, it is noted that acute and subacute peripheral neuropathy is among the listed diseases associated with exposure to herbicides, for which service connection on a presumptive basis is warranted under 38 U.S.C.A. § 1116(a)(2) ; 38 C.F.R. §§ 3.307(a)(6) , 3.309(e).  However, for the presumptive provisions to apply, acute and subacute peripheral neuropathy must manifest one year after the last date on which the Veteran was exposed to an herbicide agent during active service.  Here, while the Veteran served several tours of duty in Vietnam, there is no competent medical evidence to show that an acute or subacute peripheral neuropathy in the upper or lower extremities manifest following his return from Vietnam.  The Veteran does not contend otherwise.  

The medical record does include the Veteran's complaints of burning pain and weakness in the upper extremities in 2008.  However, a March 2008 VA neurosurgeon examined the Veteran but determined that he did not have peripheral neuropathy but instead had carpal tunnel syndrome.  Significantly, the record does not show reports of symptoms of carpal tunnel syndrome during active duty service, nor has any medical professional related a current disability of the upper extremities to an incident or injury sustained during active duty service.  

As regards, the bilateral lower extremities, the record shows treatment for service-connected tarsometatarsal arthrosis for which the Veteran is in receipt of a 10 percent evaluation for each foot.  The VA outpatient treatment records also show treatment for plantar fasciitis.  Service connection for a disability other than tarsometatarsal arthrosis was denied by way of the May 2006 Board decision.  Significantly, the records do not show a bilateral lower extremity disability manifested by peripheral neuropathy, nor do they include evidence linking current symptoms manifested by numbness, tingling, prickly feeling, burning, and loss of reflexes to the Veteran's active duty military service.  

As to the Veteran's contention that he has acute or subacute peripheral neuropathy, the presence or diagnosis of peripheral neuropathy cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses; therefore peripheral neuropathy is not a simple medical condition that the Veteran is competent to identify.  While the Veteran may certainly describe symptoms affecting his extremities; he does not provide any evidence of continuity of symptomatology since service.  

For the above reasons, the preponderance of the evidence is against the claim of service connection for acute and subacute peripheral neuropathy of the right lower, left lower, right upper, and left upper extremities on a direct basis under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303, or on a presumptive basis under 38 C.F.R. § 3.307, and the benefit-of-the-doubt standard of proof under 38 U.S.C.A. § 5107(b) does not apply.  

B.  Left and Right Shoulder

In an April 2008 statement, the Veteran claimed entitlement to service connection for a bilateral shoulder condition.  He reported that the condition "started about three years ago."  He made no argument as to how a shoulder condition was either related to service or to any service-connected disability.  

The Board has reviewed the evidence of record, but finds that the preponderance of the evidence is against the claim.  First, the Veteran service treatment records do not contain references to the left or right shoulders.  Additionally, arthritis of the shoulder joint is not noted in the first post-service year.  Indeed, the Veteran does not allege having left or right shoulder symptoms during service.  Rather, the VA outpatient treatment records do not show complaints of or treatment for a bilateral shoulder condition until many years following service discharge.  For instance, a February 2006 VA record noted findings of osteoarthritis in the shoulder.  A December 2007 x-ray noted right glenohumeral/acromioclavicular joint osteoarthritis with a large subacromial bone spur.  They also reveal that he underwent arthroscopic surgery in September 2009.  

More significantly, the medical records include no reference linking the current left or right shoulder disability to the Veteran's active military service or to a service-connected disability.  

The Board has considered the Veteran's contentions; however, other than stating that he has a current bilateral shoulder disability, he has not articulated any basis as to why service connection should be granted.  

Given such, and as the overwhelming weight of the evidence is against the claims, the Board must deny the claims.  


C.  Chloracne

As noted, the Veteran is service-connected for skin condition manifested by eczematous dermatitis, rated as 30 percent disabling.  In November 2007, he filed a claim for another skin condition; this time seeking service connection for chloracne.  He alleges that he has had chloracne on his face and groin for over 15 years.  (See VA Form 9, received in June 2009.)  

The Board has reviewed the evidence of record but finds that the preponderance of the evidence is against the claim.  First, based on the Veteran's service in Vietnam, he is presumed to have been exposed to herbicides.  However, the service treatment records do not show complaints of or treatment for chloracne during service or in the one year period following service discharge.  As noted above, to obtain the benefit of the legal presumptions under law chloracne must manifest within a prescribed time period following service discharge and to a compensable disability level.  Accordingly, service connection is not warranted here on a presumptive basis.  

Although the Veteran is not presumptively entitled to service connection here, he is not precluded from establishing entitlement with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  Significantly, direct service connection requires competent and credible evidence of a current disability.  Davidson, 581 F.3d 1313.  

Here, although the Veteran alleges that he has suffered from chloracne for many years, the weight of the probative evidence indicates that he does not have chloracne.  Here, the most probative evidence comes from the Veteran's VA outpatient treatment records.  For instance, during a January 2010 dermatology examination, the Veteran reported that he was interested in discussing Agent Orange exposure and how it affected his skin condition.  A physical examination revealed multiple papules on the Veteran's trunk, chest, and back, and diffuse hyperpigmentation and mild leichenification on his buttocks.  The diagnoses were seborrheic keratoses and atopic dermatitis/nummular eczema.  

The Board has considered the Veteran's contentions that he has chloracne, but affords them no probative weight.  While the Veteran is certainly free to relate skin symptoms he has experienced, he does not have the medical expertise to diagnose chloracne.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

III.  Increased Rating Claim

The Veteran seeks a disability rating in excess of 30 percent for eczematous dermatitis.  In a February 2005 statement, he reported that the skin condition was getting worse and resulted in discoloration on the back of his head, legs, chest, and backside.  The skin condition is rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7899-7806, referencing an unlisted disability comparable to dermatitis or eczema.  

While changes to 38 C.F.R. § 4.118 were made, effective October 23, 2008, such revisions only apply to the criteria for scars, involving Codes 7800-7805.  In any event, the revisions are applicable only to claims raised on or after that date, or where the Veteran expressly requests review under such criteria.  73 Fed Register 54708 (Sep. 23, 2008).  No such request was made here. 

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2 (2011); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under Diagnostic Code 7806, a 10 percent rating is assigned for eczema affecting at least 5 percent but less than 20 percent of the entire body or exposed areas or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is assigned for eczema affecting from 20 to 40 percent of the entire body or exposed areas or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is assigned for eczema affecting more than 40 percent of the entire body or exposed areas or requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Id.

Here, the Veteran underwent VA examination in August 2005.  The examiner noted that the skin condition had existed since service and resulted in exudation, itching, crusting, and discoloration.  The symptoms occurred constantly and involved areas that were exposed to the sun.  Over the past 12 months, he had received topical medication only for the skin condition.  It was not shown to result in any functional impairment or result in any time lost from work.  

Upon physical examination, there were signs of skin disease on the legs, buttocks with ulceration, exfoliation, crusting, hyperpigmentation and abnormal texture.  There was no tissue loss, induration, inflexibility, hypopigmentation or limitation or motion.  The skin lesion coverage relative to the whole body was 30 percent.  The skin lesions were not associated with any systemic disease or with a nervous condition.  

These findings, while significant, do not show a disability picture consistent with a 60 percent rating.  First, the dermatitis was not shown to affect more than 40 percent of the entire body or exposed areas.  Additionally, treatment for the condition only required topical creams.  There is no showing that it required constant or near-constant systemic therapy.  Also, the Board finds it significant that the disability was not shown to result in any functional impairment or cause any time lost from work.  

A review of the VA outpatient treatment records and other evidence of record since the examination do not show a different disability picture.  Rather, the contemporaneous VA outpatient treatment records show that the condition requires topical creams for treatment but does not show any increase in severity in the service-connected disability.  For instance, in January 2010, he was seen at a VA dermatology clinic.  The examiner only noted atopic dermatitis and nummular eczema on the Veteran's trunk, chest, back, and buttocks.  He was prescribed a two-week supply of topical corticosteroids, a topical anti-itch lotion, and a moisturizing cream.  These, and other contemporaneous records, do not show a worsening disability picture or show a disability that approximates the criteria for a 60 percent disability evaluation.  

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology of dermatitis and eczema, and provide for higher ratings for more severe symptoms.  As noted, the disability is not shown to result in functional impairment of loss of time from work.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).




IV.  Effective Date Claim

The Veteran's disagreement with the effective date assigned for the grant of service connection for tarsometarsal arthrosis stems from an October 2006 RO decision.  In that decision, the RO effectuated the Board's May 2006 decision granting service connection for the bilateral foot disability.  The RO assigned an August 19, 2003 effective date.  

By way of history, in September 1992 the Veteran filed his initial claim seeking service connection for spurs on his heels.  In July 1993, the RO denied the claim.  In doing so, the RO found that the service treatment records were negative for treatment for a foot condition other than eczematous dermatitis.  In August 1993, the Veteran requested that the RO review the claim.  He testified at a hearing in March 1994.  That same month, the RO determined that the current foot condition was part of the service-connected skin disability and continued the denial of the claim.  The Veteran appealed that determination.  

In April 1999, the Board remanded the claim.  The Board determined that the RO must determine whether the Veteran incurred or aggravated hallux valgus in service, determine whether the Veteran served in combat and consider application of presumptions under law for combat veterans, and afford the Veteran a VA podiatry examination.  

The Veteran underwent a VA foot examination in June 1999.  The examiner noted that the only focal findings were pain on palpation of the dorsal surface of the left foot.  An x-ray was unremarkable.  The examiner was unable to render an opinion as to the etiology without relying solely on the Veteran's lay history.  

In September 2000, the Board again remanded the matter.  The Board found that the VA examiner did not provide the requested opinion as to the etiology of any current foot disability and the RO had failed to consider the applicability of the presumptions under law with respect to combat Veterans.  As such, he was directed to undergo another VA podiatry examination.  

The Veteran underwent a VA contract examination on August 19, 2003.  A physical examination revealed tarsometatarsal arthrosis, hallux valgus, calcaneal spur, and plantar callosities.  The examined rendered an opinion indicating:

The patient has significant disabling problems in his both feet, and all these problems appear to be progressive in nature.  In my opinion, he is disabled.  I believe his problems started in service when the heavy tire fell on his feet.  This perhaps initiated the tarsometatarsal arthrosis, which otherwise is so rare.  

In a supplemental opinion the examiner stated:

I have carefully reviewed his records.  There is a distinct history of trauma to his feet in service.  This has led to posttraumatic arthrosis of the tarsal and metatarsal joints in his both feet.  This is the reason for this disability.  

Later, the examiner stated that he believed the Veteran's report of initial injury during service, but due to the absence of objective evidence in the service treatment records it was less likely that the current diagnosis was due to an injury sustained during service.  

In February 2005, the Board again remanded the claim.  The Board directed that the RO consider whether the Veteran served in combat and provide the Veteran notice as prescribed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

After supplying the Veteran required notice, the RO continued the denial of the claim.  

In the May 2006 decision, the Board determined that the Veteran's tarsometatarsal arthrosis was as likely as not due to an injury in service.  Accordingly, the Board granted service connection for that disability.  The Board found, however, that the disability manifested by bilateral hallux valgus, calcaneal spurs and plantar callosities was not due to service.  The Board denied the claim as to these foot disabilities.  

Generally, the effective date of an award of disability compensation based on an original claim or a claim to reopen is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2011).  The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2011).

Here, while it is clear that the Veteran filed an initial claim for a bilateral foot disability in 1992, there was no probative evidence that he had the foot disability that ultimately resulted in the Board's award of service connection.  Moreover, he filed his initial claim for heel spurs.  That disability, as well as several other foot disabilities were denied in the Board's May 2006 decision.  

It is important to note that an effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, ___ Vet. App. ____, 2011 WL 3691857 (Vet. App., August 24, 2011), quoting 38 U.S.C. § 5110(a) ("[T]he effective date of an award ... shall be fixed in accordance with the facts found....").  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See 38 C.F.R. § 3.400 (2011) (the effective date "will be the date of receipt of the claim or the date entitlement arose, whichever is the later"); see also Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed.Cir.2008) (finding the effective date provisions of 38 C.F.R. § 3.400 "consistent with 38 U.S.C. § 5110"); Livesay v. Principi, 15 Vet. App. 165, 171 (2001) (en banc) (rejecting argument that 38 C.F.R. § 3.400(q) (stating that the effective date for reopened claim is the "date of receipt of the new claim or [the] date entitlement arose, whichever is later") is inconsistent with 38 U.S.C. § 5110(a)).  Id.  

For instance, the Court has held that if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (remanding case for Board to determine when disability "manifested itself under ... all of the 'facts found' " and to assign an effective date for benefits accordingly); see also Ellington, 541 F.3d at 1369 (finding it "illogical" to award benefits on a certain date "when the evidence indicates that those conditions did not develop until some later date").  

Here, the first evidence of tarsometatarsal arthrosis and the first evidence linking such disability to the Veteran's active military service comes from the August 19, 2003 VA examination.  For instance, no such disability was found on VA examination in June 1999.  Earlier VA outpatient treatment records note diagnoses for foot conditions such as plantar fasciitis, hallux valgus, and calcaneal spurs.  Service connection for these foot conditions was expressly denied by the Board in its May 2006 decision.  

Accordingly, as a disability manifested by tarsometatarsal arthrosis was not manifest until August 19, 2003, this constitutes the earliest effective date available under law.  


ORDER

Entitlement to service connection for acute and subacute peripheral neuropathy of the right lower extremity is denied.  

Entitlement to service connection for acute and subacute peripheral neuropathy of the left lower extremity is denied.  

Entitlement to service connection for acute and subacute peripheral neuropathy of the right upper extremity is denied.  

Entitlement to service connection for acute and subacute peripheral neuropathy of the left upper extremity is denied.  

Entitlement to service connection for a left shoulder disability is denied.  

Entitlement to service connection for degenerative joint disease of the right shoulder is denied.  

Entitlement to a disability rating in excess of 30 percent for eczematous dermatitis is denied.  

An effective date prior to August 19, 2003, for the grant of service connection for bilateral tarsometatarsal arthrosis is denied.  


REMAND

The Board finds that the claim for service connection for erectile dysfunction must be remanded to obtain medical opinion evidence as to the most likely etiology of the condition.  

In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id., at 83 (2006). 

Here, in an October 2008 statement, the Veteran indicated that he had erectile dysfunction as a result of taking a drug used to treat PTSD.  He reports that he was prescribed Bupropion and that one of the listed side effects of the medication is erectile dysfunction.  The Veteran's VA outpatient treatment records note a diagnosis of erectile dysfunction but do not include evidence as to the relationship between the condition and the Veteran's prescribed medication.  As such, this matter must be remanded for a medical opinion as to whether the prescribed medication causes erectile dysfunction.  

Finally, the Board notes that while this matter is being remanded for additional medical opinion, the Veteran is reminded that it remains his responsibility to submit evidence to support his claim.  38 U.S.C.A. § 5107(a). 

Accordingly, this matter is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for purposes of determining the current etiology of the claimed erectile dysfunction, to include whether such is due to medication used to treat service-connected PTSD.  

Prior to the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place must be included in the report of the examiner(s).  All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  The examiner shall set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report. 

The examiner shall offer an opinion as to the following: 

Is it is at least as likely as not that any erectile dysfunction is caused by or aggravated by Bupropion or any other medication used to treat service-connected PTSD?  

2. After completing the requested notification and development, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claim in light of all pertinent evidence and legal authority. 

3. If the benefits sought on appeal remain denied, the RO/AMC must furnish to the Veteran and his representative an appropriate supplemental statement of the case (to include clear reasons and bases for the RO's/AMC's determinations) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


